FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND OBIAJULU,                                No. 09-17636

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01287-KJD-LRL

  v.
                                                 MEMORANDUM *
RITE AID CORPORATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Raymond Obiajulu appeals pro se from the district court’s summary

judgment in his employment action alleging retaliation in violation of Title VII.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Vasquez v.

Cnty. of L.A., 349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Obiajulu

failed to raise a genuine issue of material fact as to whether some of Rite Aid

Corporation’s alleged retaliatory actions constituted adverse employment actions,

and, as to the adverse employment actions, whether Rite Aid’s proffered

legitimate, non-retaliatory reasons were pretextual. See id. at 646.

      Obiajulu’s remaining contentions, including those concerning judicial bias

and discovery, are unpersuasive.

      AFFIRMED.




                                          2                                       09-17636